Citation Nr: 1537712	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to in service herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to in service herbicide exposure. 

3.  Entitlement to service connection for posttraumatic stress disease (PTSD).  

4.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to February 1970.  

This matter comes to the Board of Veterans' Appeals ("Board") from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's July 2012 substantive appeal, he indicated a desire to have a Board videoconference hearing.  The Veteran's hearing was scheduled for October 21, 2014.  On September 19, 2014, the Veteran called the RO and informed them that he was traveling from New Jersey to South Carolina and would not be returning to New Jersey until May 2015.  He indicated that he would still like to have a Board hearing, and would prefer if it were scheduled for a time after May 2015.  

The RO rescheduled the Veteran's hearing for March 17, 2015.  On the same day, the Veteran informed the RO, once again, that he was out of state and would not be returning to New Jersey until May 2015.  

Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing via videoconference before a Veterans Law Judge at the next available opportunity.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




